Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 11/9/2021 claimed priority of date 1/21/15.
2.    Claims 1-20 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.
3. Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1  and 5 of U. S. Patent No. 11,169817. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature with the Claim limitations of instant application are similar in nature to the Patent 11,169817 for example  
Instant Application
Patent: 11,169817
1. A computing system comprising: one or more storage devices comprising a plurality of allocation units (AUs) configured to store data; and 
a data storage controller coupled to the storage devices; 

wherein the data storage controller is configured to: 
     build a free list identifying free AUs of the plurality of AUs; 
      build a management set comprising a subset of the free list; in response to detecting a bootup sequence: 
      identify a given AU identified as most recently allocated; and  

1. A method comprising: 
building a management set comprising a subset of the set of free storage chunks; 
identifying a given storage chunk identified as most recently allocated, wherein the given storage chunk identified as most recently allocated corresponds to a last storage chunk whose identification was stored to persistent storage before the bootup sequence; 
identifying all storage chunks allocated after the given storage chunk based on a search of one or more storage chunks identified by the management set; 
retrieving, from persistent storage in the storage system, a free chunk list that was stored in the persistent storage prior to the start of a bootup process, the free chunk list including identification of a set of free storage chunks; 
using the identification of the set of free storage chunks to determine whether storage chunks of the set of free storage chunks are still free; and 
using a determination of whether the storage chunks of the set of free storage chunks are still free, to update the free chunk list.

      identify all AUs allocated after the given AU based on a search of one or more AUs identified by the management set.
5. The method of claim 1 wherein a data storage controller is configured to use an indication of allocated storage chunks stored in the persistent storage with said one or more storage chunks allocated after the given storage chunk to identify all allocated storage chunks in the system and all free storage chunks in the system without a search of storage chunks other than storage chunks identified by the management set.


can be seen from the comparison table the instant application is anticipated by claims 1 and 5 of the patent where claim of the patent contains all the limitations of claims 1, 8 and 15 of the instant application. Therefore, Claims 1, 8 and 15 of the instant application is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-4, 7-11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Challenger et al. (“Challenger”), U.S. Patent Publication No. 2008/0040570 as provided in form 1449.
Regarding Claims 1, 8 and 15, Challenger teaches a computing system comprising: one or more storage devices (one or more RAMs 1604) comprising a plurality of allocation units (AUs) configured to store data [Para: 0084 and Fig-16A (memory blocks 1608, 1011 etc.)]; and 
a data storage controller (DSA) coupled to the storage devices [Para: 0061 and 0066]; 
wherein the data storage controller is configured to: 
build a free list identifying free AUs of the plurality of AUs [Para: 0068(free list) and 0084(“main memory … include a free list”)]; 
build a management set comprising a subset of the free list [Para: 0068(memory data structure is “is modified to deallocate the block” for newly freed blocks or updated free list after “allocated” block remaining/subset of free blocks see para: 0066)]; 
in response to detecting a bootup sequence [Para: 0070(“upon restart”)]: 
identify a given AU identified as most recently allocated [Para: 0081(“a block is allocated from the beginning of the free list … free list is updated … the block is marked allocated and its header is updated” where the header is updated with most recently allocated block when “Deallocated blocks are placed at the beginning of the free list”, see para: 0059)]; and 
identify all AUs allocated after the given AU based on a search of one or more AUs identified by the management set [Para: 0077(when “scanning the headers stored on the disk” which includes “allocation status” of the rest of the allocated blocks)].
Regarding Claims 2, 9 and 16, Challenger teaches wherein the given AU identified as most recently allocated corresponds to a last AU whose identification was stored to persistent storage before the bootup sequence [Para: 0070(allocation status is read as “upon restart the DSA reads in data structures … written just before shutdown”)].
Regarding Claims 3, 10 and 17, Challenger teaches wherein the data storage controller is further configured to store an indication of allocated AUs in the system responsive to detecting a condition [Para: 0067(“allocated”) and 0072(in response to a condition of maintaining at least “one list” free or “allocated blocks” in the memory system); Fig-11(1110)].
Regarding Claims 4, 11 and 18, Challenger teaches wherein the storage controller is configured to use an indication of allocated AUs stored in persistent storage with said one or more AUs allocated after the given AU to identify all allocated AUs (such as 1110) in the system and all free AUs (such as 1105) in the system without a search of AUs other than AUs identified by the management set [Para: 0067 and 0072(“maintain at least one list” containing “allocated block” such 1110 and “free block” such as 1105); Fig-11].
Regarding Claim 7, Challenger teaches wherein the data storage controller is further configured to store an identification of AUs in the free sublist to persistent memory responsive to detecting a condition [Para: 0067(“allocated”) and 0072(in response to a condition of maintaining at least “one list” free or “allocated blocks” in the memory system); Fig-11(1110)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-6, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challenger as applied claim 1 above.
Regarding Claims 5-6, 12-13 and 19-20, Challenger teaches wherein the management set identifies one or more of free AUs, unincorporated AUs [Para: 0062(headers that indicating “free or allocated”)] and a data storage controller to allocate AUs [Para: 0066(“Free list data structure … allocations and deallocations are maintained in the memory”)]. Challenger further teaches that various “modifications and variations can be made” by a person skilled in the art in light of Challenger’s teachings [Para: 0113]. Therefore, one of ordinary skill in the art at the time of the invention was filed to have modified Challenger’s teachings of the management set identifies one or more of free AUs, and unincorporated AUs to further identify transitional AUs, speculative AUs and the storage controller to allocate only AUs identified in the subset of AUs based on design choice for the purpose of “more efficient storage and faster access times” [Challenger, Para: 0018].
Regarding Claim 14, Challenger teaches storing an identification of AUs in the free sublist to persistent memory responsive to detecting a condition [Para: 0067(“allocated”) and 0072(in response to a condition of maintaining at least “one list” free or “allocated blocks” in the memory system); Fig-11(1110)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187